DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to 35 USC 112(a), filed 03/30/2022, the 35 USC 112(a) rejection has been withdrawn in light of claim amendment.

In response to 35 USC 112(b), filed 03/30/2022, the 35 USC 112(b) rejection has been withdrawn in light of claim amendment.

In response to 35 USC 101, filed 03/30/2022, the 35 USC 101 rejection has been withdrawn in light of claim amendment.

In response to 35 USC 103, filed 03/30/2022, applicant argues that none of the references teach “selecting, by the computer processor according to the calculated TSPs, a signature node from among the one or more nodes to sign a transaction block”.
The examiner respectfully disagrees. Oh teaches “selecting, by the computer processor according to the calculated TSPs, a signature node from among the one or more nodes to sign a transaction block”. Oh discloses “The probability p that the node is selected as the candidate may be determined by comparing the coupon with the threshold value [0058]. The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053, 0057]. Figs. 1-3”. Oh shows using the probability (Interpreted as the TSP), to select the node, the node has a digital signature, the node signs the transaction.

In response to 35 USC 103, filed 03/30/2022, to independent claims 1,8, and 14 and their respective dependent claims, regarding limitations “calculating, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP)”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim) and in further in view of Harris et al. (US 20210027182, hereinafter Harris).

Re. claim 1, Oh discloses a computer-implemented method for selecting a blockchain node to sign a transaction block, the method comprising calculating, by the computer processor based on the comparison, a transaction signature probability (TSP) for one or more nodes within the plurality of blockchain nodes (Oh discloses on the two comparison results, the distribution of the probability that K nodes are selected from a total of N nodes will follow a binomial distribution, of which the mean and the variance are Np and Np(1−p) [0058]. The processor may execute instructions in order to unpredictably select the node to participate in the generation [0092]); selecting, by the computer processor according to the calculated TSPs, a signature node from among the one or more nodes to sign a transaction block (The probability p that the node is selected as the candidate may be determined by comparing the coupon with the threshold value [0058]. The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053, 0057]. Figs. 1-3); and calculating, by the selected signature node, a digital signature for the transaction block (The node (interpreted as selected node) generates a block that contains the digital signature [0059]).
Although Oh discloses blockchain node, Oh does not explicitly teach but Yim teaches recording join-time parameters for a plurality of blockchain nodes (Yim teaches the management node 73 may check an average block consensus time of the confirmation group [0085] (interpreted as the group having time for their respective node) (block is recording the time)); comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to the join-time parameters for a remainder of the plurality of blockchain nodes (The management node may restrict the new node to join the group. restrict the confirmation node 71 to join the confirmation group when the checked time difference exceeds a predetermine threshold value [0095] Fig. 7A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh to include recording join-time parameters for a plurality of blockchain nodes; comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes as disclosed by Yim. One of ordinary skill in the art would have been motivated for the purpose of approving or rejecting the node to ensure the performance of the group (Yim [0050] [0095]).
Although the combination of Oh-Yim would teach calculating a TSP based on a comparison for one or more nodes within the plurality of blockchain nodes (Oh [0058]), however the combination of Oh-Yim do not explicitly teach but Harris teaches calculating, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP) for one or more nodes (Harris teaches after the new/current community structures have been generated, the monitoring process can determine a percentage difference between the new community structures compared to previously determined community structures used in prior model builds, which can be stored and associated with their corresponding models. The percentage difference between the new and old community structures can be based on whether nodes have been added or removed from communities [0109]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim to include calculating, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP) for one or more nodes as disclosed by Harris. One of ordinary skill in the art would have been motivated for the purpose of determining new information, receiving more new data, improving the performance of determining added or removed nodes  (Harris [0109] [0114]).

Re. claim 8, Oh discloses a distributed transaction processing system, comprising: a peer node associated with a blockchain network (Oh discloses blockchain network include multiple servers (peer node) [0047]), comprising: one or more processors (Oh discloses processor [0096]); and a memory communicatively coupled to the one or more processors (Oh discloses the processor may execute the instructions stored in the memory [0096]),; wherein the memory comprises instructions which, when executed by the one or more processors (Oh discloses the processor may execute the instructions stored in the memory [0096]), cause the one or more processors to: the peer node adapted to: calculate, based on the comparison, a transaction signature probability (TSP) for one or more nodes within the plurality of blockchain nodes (Oh discloses on the two comparison results, the distribution of the probability that K nodes are selected from a total of N nodes will follow a binomial distribution, of which the mean and the variance are Np and Np(1−p) [0058]. The processor may execute instructions in order to unpredictably select the node to participate in the generation [0092]); select according to the calculated TSPs, a signature node from among the one or more nodes having calculated TSPs to sign a transaction block (The probability p that the node is selected as the candidate may be determined by comparing the coupon with the threshold value [0058]. The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053, 0057]. Figs. 1-3); and calculate, by the selected signature node, a digital signature for the transaction block (The node (interpreted as selected node) generates a block that contains the digital signature [0059]).
Although Oh discloses blockchain node, Oh does not explicitly teach but Yim teaches record join-time parameters for a plurality of blockchain nodes (Yim teaches the management node 73 may check an average block consensus time of the confirmation group [0085] (interpreted as the group having time for their respective node) (block is recording the time)); compare a first join-time parameter for a first node of the plurality of blockchain nodes to the join-time parameters for a remainder of the plurality of blockchain nodes (The management node may restrict the new node to join the group. restrict the confirmation node 71 to join the confirmation group when the checked time difference exceeds a predetermine threshold value [0095] Fig. 7A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh to include recording join-time parameters for a plurality of blockchain nodes; comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes as disclosed by Yim. One of ordinary skill in the art would have been motivated for the purpose of approving or rejecting the node to ensure the performance of the group (Yim [0050] [0095]).
Although the combination of Oh-Yim would teach calculating a TSP based on a comparison for one or more nodes within the plurality of blockchain nodes (Oh [0058]), however the combination of Oh-Yim do not explicitly teach but Harris teaches calculate, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP) for one or more nodes (Harris teaches after the new/current community structures have been generated, the monitoring process can determine a percentage difference between the new community structures compared to previously determined community structures used in prior model builds, which can be stored and associated with their corresponding models. The percentage difference between the new and old community structures can be based on whether nodes have been added or removed from communities [0109]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim to include calculate, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP) for one or more nodes as disclosed by Harris. One of ordinary skill in the art would have been motivated for the purpose of determining new information, receiving more new data, improving the performance of determining added or removed nodes  (Harris [0109] [0114]).

Re. claim 14, Oh discloses a computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon (Oh discloses a computer-readable storage medium), which, when executed by a processor (Oh discloses processors [0221]), cause the processor to perform operations comprising: calculating, based on the comparison, a transaction signature probability (TSP) for one or more nodes within the plurality of blockchain nodes (Oh discloses on the two comparison results, the distribution of the probability that K nodes are selected from a total of N nodes will follow a binomial distribution, of which the mean and the variance are Np and Np(1−p) [0058]. The processor may execute instructions in order to unpredictably select the node to participate in the generation [0092]); selecting, according to the calculated TSPs, a signature node from among the one or more nodes to sign a transaction block (The probability p that the node is selected as the candidate may be determined by comparing the coupon with the threshold value [0058]. The node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053, 0057]. Fig. 1-3); and calculating, by the selected signature node, a digital signature for the transaction block (The node (interpreted as selected node) generates a block that contains the digital signature [0059]).
Although Oh discloses blockchain node, Oh does not explicitly teach but Yim teaches recording join-time parameters for a plurality of blockchain nodes (Yim teaches the management node 73 may check an average block consensus time of the confirmation group [0085] (interpreted as the group having time for their respective node) (block is recording the time)); comparing a first join-time parameter for a first node of the plurality of blockchain nodes to the join-time parameters for a remainder of the plurality of blockchain nodes (The management node may restrict the new node to join the group. restrict the confirmation node 71 to join the confirmation group when the checked time difference exceeds a predetermine threshold value [0095] Fig. 7A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh to include recording join-time parameters for a plurality of blockchain nodes; comparing, by a computer processor, a first join-time parameter for a first node of the plurality of blockchain nodes to a remainder of the join-time parameters for a remainder of the plurality of blockchain nodes as disclosed by Yim. One of ordinary skill in the art would have been motivated for the purpose of approving or rejecting the node to ensure the performance of the group (Yim [0050] [0095]).
Although the combination of Oh-Yim would teach calculating a TSP based on a comparison for one or more nodes within the plurality of blockchain nodes (Oh [0058]), however the combination of Oh-Yim do not explicitly teach but Harris teaches calculating, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP) for one or more nodes (Harris teaches after the new/current community structures have been generated, the monitoring process can determine a percentage difference between the new community structures compared to previously determined community structures used in prior model builds, which can be stored and associated with their corresponding models. The percentage difference between the new and old community structures can be based on whether nodes have been added or removed from communities [0109]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim to include calculating, by the computer processor based on the comparison of the join-time parameters, a transaction signature probability (TSP) for one or more nodes as disclosed by Harris. One of ordinary skill in the art would have been motivated for the purpose of determining new information, receiving more new data, improving the performance of determining added or removed nodes  (Harris [0109] [0114]).

Claims 2-4, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), Harris et al. (US 20210027182, hereinafter Harris), and in further view of Shatsky et al. (US 20110185010, hereinafter Shatsky).

Re. claim 2, the combination of Oh-Yim-Harris teach method of claim 1, Although the combination of Oh-Yim-Harris disclose join time but the combination of Oh-Yim-Harris do not explicitly teach but Shatsky teaches wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system (Shatsky teaches requests or messages that are received by either the Client or Server include a current timestamp that is generated at the time the message is constructed by the peer. The current timestamp in the request or message can then be checked against the timestamp that was received during the initial handshaking procedure (interpreted as joining the system) [0059]. The Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp -ClientInitialTimestamp [0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris to include wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system as disclosed by Shatsky. One of ordinary skill in the art would have been motivated for the purpose of prevent the transmission of stale messages by either entity (Shatsky [0058]).

Re. claim 3, the combination of Oh-Yim-Harris teach method of claim 1, Although the combination of Oh-Yim-Harris disclose join time but the combination of Oh-Yim-Harris do not explicitly teach but Shatsky teaches wherein the join-time parameters comprise a plurality of timestamps corresponding to a most recent time when each node of the plurality of blockchain nodes joined a blockchain system (Shatsky teaches requests or messages that are received by either the Client or Server include a current timestamp that is generated at the time the message is constructed by the peer. The current timestamp in the request or message can then be checked against the timestamp that was received during the initial handshaking procedure (interpreted as joining the system) [0059]. The Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp (most recent time)−ClientInitialTimestamp [0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris to include wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system as disclosed by Shatsky. One of ordinary skill in the art would have been motivated for the purpose of prevent the transmission of stale messages by either entity (Shatsky [0058]).

Re. claim 4, the combination of Oh-Yim-Harris teach method of claim 1, Although the combination of Oh-Yim-Harris disclose join time but Oh-Yim do not explicitly teach but Shatsky teaches wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes initially joined a blockchain system (Shatsky teaches requests or messages that are received by either the Client or Server include a current timestamp that is generated at the time the message is constructed by the peer. The current timestamp in the request or message can then be checked against the timestamp that was received during the initial handshaking procedure (interpreted as joining the system) [0059]. The Client uses equation (2) to detect whether a received request is stale. If the statement in equation (2) is true, the message is not stale. If, however, the statement is false, the message is considered stale and discarded. In equation (2) the value of TTLClient may be equal to ClientCurrentTimestamp−ClientInitialTimestamp (node initial join) [0063]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris to include wherein the join-time parameters comprise a plurality of timestamps corresponding to a time when each node of the plurality of blockchain nodes joined a blockchain system as disclosed by Shatsky. One of ordinary skill in the art would have been motivated for the purpose of prevent the transmission of stale messages by either entity (Shatsky [0058]).

Re. claim 11, rejection of claim 8 is included and claim 11 is rejected with the same rationale as applied in 2.

Re. claim 15, rejection of claim 14 is included and claim 15 is rejected with the same rationale as applied in 2.

Re. claim 16, rejection of claim 14 is included and claim 16 is rejected with the same rationale as applied in 3.

Re. claim 17, rejection of claim 14 is included and claim 17 is rejected with the same rationale as applied in 4.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), Harris et al. (US 20210027182, hereinafter Harris), and in further view of Menon et al. (US 20190394023, hereinafter Menon).

Re. claim 5, the combination of Oh-Yim-Harris teach method of claim 1, Although the combination of Oh-Yim-Harris teaches calculated TSPs, the combination of Oh-Yim-Harris do not explicitly teach but Menon teaches wherein the calculated TSPs reflect an increased chance for selection as the signature node, according to an age of the join-time parameters (Menon teaches the first endorser selection scheme may determine a utilization distribution according to utilization of blockchain 130 by each node 120 over a specific time interval (e.g., hour, day, week, month, or other measure of time) [0016]. The biasing may increase the likelihood that the next selected endorser will either be node 120-2 (e.g., with a 29.42% chance of initially being selected) or node 120-4 (e.g., with a 58.82% chance of initially being selected) [0041]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Oh-Yim to include wherein the calculated TSPs reflect an increased chance for selection as the signature node, according to an age of the join-time parameters as disclosed by Menon. One of ordinary skill in the art would have been motivated for the purpose of preventing a disproportionate endorsement load in the future (Menon [0041]).

Re. claim 12, rejection of claim 8 is included and claim 12 is rejected with the same rationale as applied in 5.

Re. claim 18, rejection of claim 14 is included and claim 18 is rejected with the same rationale as applied in 5.

Claims 6, 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), Harris et al. (US 20210027182, hereinafter Harris), and in further view of Zamani et al. (US 20210157790, hereinafter Zamani).

Re. claim 6, the combination of Oh-Yim-Harris teach method of claim 1, Although the combination of Oh-Yim-Harris teaches selected nodes, the combination of Oh-Yim-Harris do not explicitly teach but Zamani teaches wherein selecting the signature node comprises: generating, by a coordination node, a random number (Zamani teaches verifier can send a random number [0080]); and comparing the random number to the calculated TSPs (Zamani teaches the two parties (i.e., the full node and the verifier) can participate in m=0(log n) rounds of a probabilistic block sampling protocol if the random number is equal to a value of 001002008010, then the full node can select the four block headers of blocks 1, 2, 8, and 10.  [0080]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris to include wherein selecting the signature node comprises: generating, by a coordination node, a random number; and comparing the random number to the calculated TSPs as disclosed by Zamani. One of ordinary skill in the art would have been motivated for the purpose of prevents the full node from biasing the sampled blocks and avoiding the detection of invalid blocks (Zamani [0135]).

Re. claim 7, the combination of Oh-Yim-Harris teach method of claim 1, Although the combination of Oh-Yim-Harris teaches selected nodes, the combination of Oh-Yim-Harris do not explicitly teach but Zamani teaches wherein selecting the signature node comprises: calculating a hash from information known to each node within the plurality of blockchain nodes (Zamani teaches he hash of the two nodes at each level in the path (i.e., the hash of a node in the path with the node's sibling node) equals the value of one of the nodes of the previous level. If the Merkle proof is verified to be valid, the verifier can accept the proof, otherwise the verifier can reject the proof [0108]); comparing the hash to the calculated TSPs (Zamani teaches a probabilistic sampling protocol, as described in detail herein, to find out which full node(s) hold the honest chain. The combined hash power of all malicious miners (e.g., malicious full nodes) can be a c<1 fraction of the honest full nodes, the probability that the adversary can mine the same number of blocks as the honest full nodes reduces exponentially as the honest chain grows [0199]. verify that the hashes of Π.sub.k∈n hash up to the root of MMR.sub.n [0207]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris to include wherein selecting the signature node comprises: calculating a hash from information known to each node within the plurality of blockchain nodes; comparing the hash to the calculated TSPs as disclosed by Zamani. One of ordinary skill in the art would have been motivated for the purpose of prevents the full node from biasing the sampled blocks and avoiding the detection of invalid blocks (Zamani [0135]).

Re. claim 13, rejection of claim 8 is included and claim 13 is rejected with the same rationale as applied in 7.

Re. claim 19, rejection of claim 14 is included and claim 19 is rejected with the same rationale as applied in 6.

Re. claim 20, rejection of claim 14 is included and claim 20 is rejected with the same rationale as applied in 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), Harris et al. (US 20210027182, hereinafter Harris), and in further view of Paczkowski et al. (US 11115912, hereinafter Paczkowski).

Re. claim 9, the combination of Oh-Yim-Harris teach the system of claim 8, Oh-Yim do not explicitly teach but Paczkowski teaches further comprising: a plurality of endorser nodes (Paczkowski teaches endorser nodes [Col 11 lines -10]); a plurality of client nodes containing program code to submit a transaction to one of the plurality of endorser nodes (Client 810 transfers the directory access request to an endorser node in access DL code. The endorser node transfers a transaction endorsement back to client (client sending transaction to the endorser) [Col 12 lines 6-26]); and a plurality of ordering nodes adapted to broadcast an endorsed transaction to the peer node (the orderer node transfers the endorsed transaction to the appropriate peer nodes [Col 12 lines 6-26]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris to include a plurality of endorser nodes; a plurality of client nodes containing program code to submit a transaction to one of the plurality of endorser nodes; and a plurality of ordering nodes adapted to broadcast an endorsed transaction to the peer node as disclosed by Paczkowski. One of ordinary skill in the art would have been motivated for the purpose of o form a consensus for the correct result (Paczkowski [Col 12 lines 6-26]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190327084, hereinafter Oh) in view of Yim et al. (US 20200133943, hereinafter Yim), Harris et al. (US 20210027182, hereinafter Harris), Paczkowski et al. (US 11115912, hereinfater Packowski), and in further view of Zamani et al. (US 20210157790, hereinafter Zamani).

Re. claim 10, the combination of Oh-Yim-Harris-Paczkowski teach system of claim 9, further comprising a coordination node adapted to select the signature node, from the plurality of blockchain nodes, to sign the transaction block (Oh teaches the node (interpreted as the selected node) generates a block containing a distance. The distance has coupon – threshold [0059]. The coupon is a value acquired by signing the previously hash value [0053]. Fig. 1). 
Although the combination of Oh-Yim-Harris-Paczkowski teaches selected nodes, Oh-Yim do not explicitly teach but Zamani teaches, according to the calculated TSPs, wherein the selection comprises: generating, by the coordination node, a random number (Zamani teaches verifier can send a random number [0080]), and comparing the random number to the calculated TSPs (The two parties (i.e., the full node and the verifier) can participate in m=0(log n) rounds of a probabilistic block sampling protocol if the random number is equal to a value of 001002008010, then the full node can select the four block headers of blocks 1, 2, 8, and 10.  [0080]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Oh-Yim-Harris-Paczkowski to include wherein selecting the signature node comprises: generating, by a coordination node, a random number; and comparing the random number to the calculated TSPs as disclosed by Zamani. One of ordinary skill in the art would have been motivated for the purpose of prevents the full node from biasing the sampled blocks and avoiding the detection of invalid blocks (Zamani [0135]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filing date: 05/13/2020 .
Subra (US 20210176041) discloses to select an optimal range of timeout value, for tolerating a probability ‘p’ of collision of timeout value between any two privileged nodes and with privileged nodes in the network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A./Examiner, Art Unit 2496   
                                                                                                                                                                                                     /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496